DETAILED ACTION
1.	The Amendment filed 01/24/2022 has been entered. Claims 1-20 in the application remain pending and are currently being examined. Claims 1-2, 4 & 7 were amended. Claims 9-20 have been withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/03/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claims 1-3 & 5-8 are withdrawn per amendments of claims 1-2, 4 & 7.

Claim Rejections - 35 USC § 112
5.	Claim 4 remains rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 4, line 3 recites “the flow guiding channel” wherein it is unclear as recited whether “the flow guiding channel” is referencing “the at least one flow guiding channel” recited in claim 1 or another flow guiding channel. For 

Claim Rejections - 35 USC § 102
6.	Claims 1-4 & 6-8 remain rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2007/0113893 A1) hereinafter Sun.
	As regards to claim 1, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), comprising: 
a drawing cover head 10 ([0017]; fig 1-5; clm 1); 
a drawing opening 13 defined in the drawing cover head 10 and extended through the drawing cover head 10 ([0017]; fig 1-5; clm 1); 
a drawing tube 131 communicating with the drawing opening 13 ([0017]-[0025]; fig 1-5; clm 1); 
at least one pressure hole 12, 122, defined in the drawing cover head 10 and extended through the drawing cover head 10 ([0017]-[0025]; fig 1-5; clm 1); and 
at least one flow guiding tube 121, wherein the at least one flow guiding tube 121 is respectively disposed corresponding to the at least one pressure hole 12, 122, in a one-to-one relationship, each of the at least one flow guiding tube 121 and the corresponding pressure hole 12, 122, are defined in the drawing cover head 10 on one top side thereof adjacent to the drawing tube 131, and each pressure hole 12, 122, communicates with the corresponding flow guiding tube 121 ([0017]-[0027]; fig 1-5; clm 1).

As regards to claim 3, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein the groove shaped filtering device 16, 21, is a ring-shaped groove surrounding the drawing opening 13 and the at least one pressure hole 12, 122, ([0019]-[0025]; fig 1-5; clm 1). 
As regards to claim 4, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein a height (z-direction) of each of the at least one flow guiding tube 121 is less than a depth (y-direction) of the groove shaped filtering device 16, 21, and an internal width (x-direction) of the flow guiding tube 121 is equal to an external diameter (x-direction) of the corresponding pressure hole 12, 122, ([0019]-[0025]; fig 1-5; clm 1). 
As regards to claim 6, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein a number of the at least one pressure hole 12, 122, is two, and the two pressure holes 12, 122, are symmetrically arranged in a vertical direction at two sides of the drawing opening 13 on opposite sides of the drawing cover head 10 ([0019]-[0027]; fig 1-5; clm 1).
As regards to claim 7, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein one side of the pressure drawing liquid delivery device 
As regards to claim 8, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein one side of the drawing cover head 10 facing away from the drawing tube 131 is provided with an exhaust delivery tube 132 communicating with the drawing opening 13, and the exhaust delivery tube 132 is for discharging a drawn liquid ([0017]-[0027]; fig 1-5; clm 1). 

Claim Rejections - 35 USC § 103
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 4 above.
As regards to claim 5, Sun discloses a pressure drawing liquid delivery device (abs; fig 1-5; clm 1), wherein a height of the flow guiding tube 121 can be measure in millimeter (mm) ([0017]-[0027]; fig 1-5), however Sun does not disclose is less than or equal to one millimeter (mm). 
Although Sun does not explicitly disclose the claimed height, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sun to have the height recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
8.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claims 1-8 are rejected under 35 U.S.C. 112(b), In response, claims 1-2, 4, and 7 are amended according to the Examiner's suggestions.
(b) Amended independent claim 1 recites in part: "at least one pressure hole (1091, 1092) defined in the draw head (101, i.e., 112 plus 113) and extended through the draw head ......, each of the least one flow guiding channel (1101, 1102) and the corresponding pressure hole (1091, 1092) are defined in the draw head (101, i.e., 112 plus 113) on one side thereof adjacent to the draw tube (102), and each pressure hole (1091, 1092) communicates with the corresponding flow guiding channel (1101, 1102)"
Applicant respectfully submits that Sun fails to teach or suggest the above features as disclosed in amended independent claim 1. 
The flow guiding tube 121 of Sun does not correspond to the flow guiding channel 1101, 1102 of the present application (see FIGs. 1-2 of Sun and FIG. 2 of the present application, provided below). In the present claim 1, the flow guiding channel 1101, 1102 is defined in the draw head 101 (i.e., 112 and 113). By contrast, the flow guiding tube 121 of Sun is disposed outside the drawing cover head 10. 
The at least one pressure hole 12, 122 of Sun does not correspond to the at least one pressure hole 1091, 1092 of the present application. In claim 1 of the present application, it discloses "each of the pressure holes 1091, 1092 communicates with the corresponding flow guiding channel 1101, 1102" (see FIG. 2 of the present application). However, Sun fails to teach or suggest the flow guiding channel 1101, 1102, as explained above. Hence, Sun also fails to teach or suggest the pressure hole 1091, 1092 communicating with the corresponding flow guiding channel 1101, 1102.
(c) In addition, see FIGs. 1-2 of Sun, the pressure hole 12, 122 is connected to the check valve 15. In fact, Sun cannot work without the check valve 15. To pressurize the container 11, the check valve 15 is necessary, otherwise Sun cannot prevent backflow of gas or liquid out of the sealed container 11 (see paragraph [0020] of Sun). In contrast, the pressure hole 1091, 1092 of the present application does not need to connect to any check valve. 
Furthermore, the check valve 15 of Sun prevents backflow of liquid. In other words, the flow guiding tube 121 does not have backflow of liquid. In contrast, the present application deals with backflow of liquid by means of the flow guiding channel 1101, 1102. The flow guiding channel 1101, 1102 can timely take out the drawn liquid flowing into in the pressure hole 109 to prevent the pressure hole 109 from being clogged due to the curing of the drawn liquid, thereby ensuring normal operation of the draw device 10 (see paragraph [0059] of the present application). 
Accordingly, the flow guiding tube 121 of Sun not only does not correspond to the flow guiding channel 1101, 1102 of the present application, but also functions differently. Specifically, the flow guiding tube 121 of Sun cannot take out the liquid flowing into the pressure hole, but the flow guiding channel 1101, 1102 of the present application is used to take out the liquid flowing into the pressure hole.
(d) Sun fails to teach or suggest elements arranged in a same fashion as disposed in amended independent claim 1. The elements of Sun also function differently. Accordingly, Applicant respectfully submits that amended independent claim 1 is novel and patentable over Sun. 
Because independent claim 1 is allowable over Sun, claims 2-8 are also allowable by virtue of their dependency from allowable independent claim 1.

9.	In response to applicant’s arguments, please consider the following comments.
(a) Claim 4 was not addressed entirely and remains rejected under 35 U.S.C. 112(b).
(b) As already discussed above in detail in regards to claim 1, Sun discloses 
at least one pressure hole 12, 122, defined in the drawing cover head 10 and extended through the drawing cover head 10 ([0017]-[0025]; fig 1-5; clm 1); and at least one flow guiding tube 121, wherein the at least one flow guiding tube 121 is respectively 
	Initially, Merriam-Webster defines defined as follows: to fix or mark the limits of.
Examiner respectfully contends the flow guiding tube 121 connected to and fixed and/or positioned on one top side of the drawing cover head 10 indeed satisfies the claimed recitation. Claim 1 does not recite fixed or positioned completely within or completely inside the draw head or surrounded by the draw head.
Further, Examiner respectfully contends the flow guiding tube 121 connected to and fixed and/or positioned on one top side of the drawing cover head 10, wherein pressure hole comprised of components 12+122 communicates with the flow guiding tube 121 which is connected and/or corresponding to the pressure hole 12, 122 on one top side of the drawing cover head 10 indeed satisfies the claimed recitation.
(c) Initially, Applicants arguments are not commensurate with the breadth of the currently amended claims. Applicant is reminded that the transition phase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. Thus, the apparatus of Sun can contain a check valve and any other additional unrecited elements or structural features.
Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having 
Further, Applicants arguments are not commensurate with the breadth of the currently amended claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., take out the drawn liquid flowing into in the pressure hole 109 to prevent the pressure hole 109 from being clogged due to the curing of the drawn liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(d) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-8 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

	
Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717